DETAILED ACTION
This is the Office action based on the 16889448 application filed June 20, 2017, and in response to applicant’s argument/remark filed on August 29, 2022.   Claims 1-20 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites the limitation “forming a latent image in a resist layer; performing an in-situ treatment process on the latent image”.  According to Merriam-Webster Dictionary, the term “in-situ” means “in the natural or original position or place”.  The specification describes the process of forming a latent image in a resist layer in paragraphs [0034] and Fig. 8A, and the in-situ treatment in paragraph [0035], wherein the process of forming a latent image includes exposing the resist layer 810 to a radiation source 814 through a mask 812, and the in-situ treatment includes diffusing a treatment material to the latent image, wherein in some embodiment the treatment material may be deposited by using a spin-coating process, a vapor deposition process, or other suitable process.  Therefore, for the purpose of examining the above limitation will be interpreted as the resist layer remains in the same position from the forming the latent image through the in-situ treatment.  For example, if a treatment material is spin-coated after the latent image is formed then the spin-coating is performed at the same position as the exposing the resist layer to a radiation source through the mask to form the latent image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-20 rejected under 35 U.S.C. 103 as obvious over Anselm et al. (U.S. PGPub. No. 20150243558), hereinafter “Anselm”, in view of Koh et al. (U.S. PGPub. No. 20140045335), hereinafter “Koh”, Tian et al. (U.S. PGPub. No. 20160184839), hereinafter “Tian”, Zandbergen et al. (U.S. PGPub. No. 20090130611), hereinafter “Zandbergen”, and Ndoye et al. (U.S. PGPub. No. 20130129991), hereinafter “Ndoye” :
--Claims 1, 2, 3, 4, 5, 10, 12, 14, 15: Anselm teaches a method, comprising
forming a first resist layer 502 on the substrate by using photographic technique, then removing a portion of the first resist layer 502 to form a first resist pattern (Fig. 5(b), [0017, 0023]); forming a second resist pattern 508 on the first resist pattern (Fig. 5(c), [0023, 0025]); etching a portion of the first resist pattern not covered by the second resist pattern 506 (Fig. 5(d), [0023]);
removing the second resist pattern 508, and forming a third resist pattern 512 on the first resist pattern (Fig. 5(e), [0024]);
etching a portion of the first resist pattern not covered by the third resist pattern 506, then remove the third resist pattern 506 (Fig. 5(e-f), [0024]).
        Anselm further teaches that the etching is performed by using an aqueous solution, such as hydrochloric acid ([0017]), but is silent about a method of forming the second and third resist patterns.
        Tian teaches a method of forming a photoresist pattern by injecting photoresist on the substrate then rotating the substrate (Fig. 4, [0015]), then exposing/developing to remove a portion of the photoresist ([0016]). Tian further teaches that a liquid comprising a surfactant to improve the line width roughness may also be applied to the substrate.
        Koh teaches a method to improve line width roughness of a photoresist pattern ([0070]), comprising 
forming a photoresist pattern on a substrate (Step S10 and S20 in Fig. 5);
applying a solution comprising a surfactant to rinse the photoresist pattern (Step S30 in Fig. 5, [0035]), wherein a portion of the surfactant is adsorbed on the surface of the photoresist pattern to improve the line width roughness ([0051]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the second and third resist layers by spraying photoresist on the substrate then rotating the substrate, exposing/developing to form a photoresist pattern, then applying a liquid comprising a surfactant to improve the line width roughness of photoresist pattern in the invention of Anselm because Anselm is silent about a method of forming the second and third resist layers, and Tian and Koh teach to use such method to improve line width roughness.
        It is noted that the applying a liquid comprising a surfactant to improve the line width roughness of the second and third resist pattern also improve the line width roughness of the first resist pattern because the first resist pattern is also exposed to the liquid. It is also noted that removing a portion of the first resist pattern not covered by the second and third resist pattern also removes the portion of the liquid that is adsorbed to the surface of that portion.
        Koh further teaches that the surfactant may have a chemical formula as in (chemical formula 3), wherein A1 is an alkyl group having 2-31 carbon carbons ([0010]).  Thus the surfactant may be considered a copolymer comprising at least 2 ethylene monomers, at least 2 propylene monomers and at least 2 butylene monomers.  It is noted that these 3 monomers are different from each other.        For another example, Koh further teaches that the solution may comprise ethanol ([0053]), and the surfactant may have a formula RfCH2CH2-O-(CH2CH2O)xH, wherein Rf = F(CF2CF2)y, wherein x=0-20 and y=1 -10 ([0052]).  Thus, for x=6 the surfactant may be considered a copolymer comprising a first polymer having 6 monomers with structure (CH2-CH2-O), a second polymer having 3 monomers with structure (CH2-CH2-O-CH2-CH2-O) and a third polymer having 2 monomers with structure (CH2-CH2-O-CH2-CH2-O-CH2-CH2-O).  It is noted that these 3 monomers are different from each other.        Anselm is silent about the details of the photographic technique.        Zandbergen teaches that a photographic technique may comprise forming a photoresist layer, exposing the photoresist layer by using a mask pattern, baking the exposed photoresist layer, then develop the pattern ([0015]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the technique taught by Zandbergen to form the resist patterns in the invention of Anselm because Anselm teaches to use a photographic technique but is silent about the details, and Zandbergen teaches that such photographic technique would be effective in forming the pattern.        Zandbergen further teaches that the baking includes heating at 100-160C for 1-2 minutes ([0028]), but fail to teach that the baking may be performed in-situ.        Ndoye, also directed to multiple masking, teaches that baking may be advantageously performed in-situ by thermally separating optics of the exposure or by resistive heating of the wafer chuck ([0050]).           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bake the exposed photoresist layer in-situ, as taught by Ndoye, because this would simplify manufacturing process and reduce cost.         It is noted that the exposing the second resist layer would form a latent image in the second resist layer, and the in-situ baking after the exposing would cause the surfactant that is adsorbed on the first resist pattern to diffuse to the second resist layer, including the latent image.--Claim 6: It is noted that the ethylene monomer is an aliphatic compound having a glass transition temperature below 80°C.--Claims 7, 8, 9, 13: It is noted that ethanol has a base, i.e. hydroxyl group, having pKa greater than 7 and less than 13.  Koh further teaches that the surfactant may have a cyclic amine group having a carbon number 4-6 ([0036]). --Claim 11:  Although Koh is silent about a treated photoresist pattern has a line width roughness less than a line width roughness of the first photoresist pattern, since the treatment material used by Kozawa is the same as described by Applicant, the treated photoresist pattern must have a line width roughness less than a line width roughness of the first photoresist pattern, as taught by Applicant. --Claim 16: For x=6 and y=6, the surfactant would have a molecular weight less than 10,000.  Alternately, in chemical formula 3, for R1 having 1 carbon atom and A1 having 30 carbon atoms, the surfactant would have a molecular weight less than 10,000. --Claims 17, 18: Zandbergen teaches that the photoresist can be either positive or negative ([0003]).

 Claims 1- 20 rejected under 35 U.S.C. 103 as obvious over Anselm in view of Tian, Kozawa et al. (U.S. PGPub. No. 20030143490), hereinafter “Kozawa”, Zandbergen and Ndoye, and Wikipedia (“polyvinyl acetate” filed previously):
--Claims 1, 2, 3, 4, 10, 12, 14, 15, 16, 17: Anselm teaches a method, comprising
forming a first resist layer 502 on the substrate by using photographic technique, then removing a portion of the first resist layer 502 to form a first resist pattern (Fig. 5(b), [0017, 0023]); 
forming a second resist pattern 506 on the first resist pattern (Fig. 5(c), [0023, 0025]); 
etching a portion of the first resist pattern not covered by the second resist pattern 506 (Fig. 5(d), [0023]);
removing the second resist pattern 506, and forming a third resist pattern 512 on the first resist pattern (Fig. 5(e), [0024]);
etching a portion of the first resist pattern not covered by the third resist pattern 506, then remove the third resist pattern 506 (Fig. 5(e-f), [0024]).
        Anselm further teaches that the etching is performed by using an aqueous solution, such as hydrochloric acid ([0017]), but is silent about a method of forming the second and third resist patterns.
        Tian teaches a method of forming a photoresist pattern by injecting photoresist on the substrate then rotating the substrate (Fig. 4, [0015]), then exposing/developing to remove a portion of the photoresist ([0016]). Tian further teaches that a liquid comprising a surfactant to improve the line width roughness may also be applied to the substrate.
         Kozawa teaches a method to improve a photoresist pattern ([0070]), comprising
forming a first photoresist pattern on a substrate (Fig. 1 (II));
spin-coating a treatment material on the first photoresist pattern ([0071]), the material may comprise a water-soluble resin, an alkali-soluble resin, and a surfactant ([0020]), wherein the water-soluble resin is not particularly limited and may be “polyvinyl alcohol, polyvinyl acetal, polyvinyl acetate, polyacryl acid, polyvinyl pyrolidone, polyethylene imine, polyethylene oxide, styrene-maleic acid copolymer, polyvinyl amine, polyarylamine, oxazoline group containing water soluble resin, water soluble melamine resin, water soluble urea resin, alkyd resin, sulfonamide resin and the like” ([0024]), wherein the alkali-soluble resin is not particularly limited and may be “those having at least one type as a monomer unit selected from acryl acid, methacrylic acid, itaconic acid, vinyl benzoic acid, vinyl phenol, styrene, polyhydric phenol, polyhydric alcohol, and derivatives thereof” ([0029]), and wherein the surfactant is not particularly limited and may “include condensed polyoxyethylene-polyoxypropylene group surface active agents, polyoxyalkylene alkyl ether group surface active agents, polyoxyethylene alkyl ether group surface active agents, polyoxyethylene derivatives group surface active agents, sorbitan aliphatic ester group surface active agents, glycerin aliphatic acid, ester group surface active agents, alcohol ethoxylate group surface active agents, phenol ethoxylate group surface active agents” ([0042]).baking the treatment material (Fig. 1 (IV), [0073-0076]); removing a portion of the treatment material (Fig. 1 (V)).        Kozawa is silent about the size of the water-soluble resin.  According to Wikipedia, polyvinyl acetate typically has 100-5000 monomers (see attachment “polyvinyl acetate” filed previously).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a water-soluble resin having about 30 monomers, resulting in a molecular weight less than 10,000 in the invention of Kozawa because Kozawa teaches the water-soluble resin may comprise polyvinyl acetate, but is silent about the size of the water-soluble resin, and Wikipedia discloses that polyvinyl acetate typically has 100-5000 monomers.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to spin the treatment material on the photoresist pattern as taught by Kozawa in the invention of Anselm because Kozawa teaches that this would improve the pattern.        It is noted that the polyvinyl acetate may be considered a copolymer comprising at least 2 ethylene monomers, at least 2 propylene monomers and at least 2 butylene monomers.  It is noted that these 3 monomers are different from each other.        Although Kozawa is silent about a treated photoresist pattern has a line width roughness less than a line width roughness of the first photoresist pattern, since the treatment material used by Kozawa is the same as described by Applicant, the treated photoresist pattern must have a line width roughness less than a line width roughness of the first photoresist pattern, as taught by Applicant.         Anselm is silent about the details of the photographic technique.        Zandbergen teaches that a photographic technique may comprise forming a photoresist layer, exposing the photoresist layer by using a mask pattern, baking the exposed photoresist layer, then develop the pattern ([0015]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the technique taught by Zandbergen to form the resist patterns in the invention of Anselm because Anselm teaches to use a photographic technique but is silent about the details, and Zandbergen teaches that such photographic technique would be effective in forming the pattern.         It is noted that the exposing the second resist layer would form a latent image in the second resist layer, and the in-situ baking after the exposing would cause the treatment molecules that are adsorbed on the first resist pattern to diffuse to the second resist layer, including the latent image.        Zandbergen further teaches that the baking includes heating at 100-160C for 1-2 minutes ([0028]), but fail to teach that the baking may be performed in-situ.        Ndoye, also directed to multiple masking, teaches that baking may be advantageously performed in-situ by thermally separating optics of the exposure or by resistive heating of the wafer chuck ([0050]).           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bake the exposed photoresist layer in-situ, as taught by Ndoye, because this would simplify manufacturing process and reduce cost.--Claims 5, 6, 7, 8, 9, 20 : In various embodiments, Kozawa discloses that the treatment material may comprise KW-3™ manufactured by Sekisui Chemical Company, Poval 117™ manufactured by Kurare Company, TN-80™ and PC-8™ manufactured by Asahi Denka Kogyo Company. It is noted that KW-3™ is a composition comprising polyvinyl acetal, Poval 117™ is a composition comprising polyvinyl acetate, TN-80™ is a polyoxyethylene alkyl ether surfactant, and PC-8™ is a surfactant based on phenol ethoxylate.  Although Kozawa is silent about the glass transition temperature, since the monomers in the above list are the same as Applicant’s, at least some of them must have a glass transition temperature below 80°C or a pKa of 7-13, as taught by Applicant.   For example, vinyl acetate has a glass transition temperature of 30°C; ethylene oxide has a glass temperature of about -70 C; vinyl phenol has a pKa about 10, etc.        It is noted that PC-8™ is a surfactant based on phenol ethoxylate.  Kozawa also discloses that the surfactant may comprise styrene-maleic acid copolymer ([0024]).  It is noted that maleic acid has a glass transition temperature below 80°C. --Claims 18, 19: Zandbergen teaches that the photoresist can be either positive or negative ([0003]). 
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature “exposing a first portion of a resist layer to a radiation source while a second portion of the resist layer is covered thereby forming a first exposed portion of the resist layer and a second unexposed portion of the resist layer”, “performing an in-situ treatment process on the first exposed portion and the second unexposed portion of the resist layer, wherein the in-situ treatment process diffuses a treatment material into the first exposed portion and the second unexposed portion of the resist layer, wherein the treatment material includes a first monomer, a second monomer different than the first monomer, and a third monomer different than both the first and second monomers” and “after performing the in-situ treatment process, developing the resist layer by removing a first portion of the treatment material and the second unexposed portion of the resist layer to thereby provide a treated patterned resist layer.” this arguments is not persuasive.      As explained in the previous Office action, “the treatment material that is diffused to the latent image in the second photoresist layer is from the surfactants that are deposited on the first photoresist layer, and the treatment material that is diffused to the latent image in the third photoresist layer is from the surfactants that are deposited on the first and second photoresist layer”.      Specifically, in the first ground of rejection (section 7 above) Anselm modified by Tian and Koh clearly teaches - forming the first photoresist pattern;- rinsing the first photoresist pattern using a surfactant comprising the first, second and third monomer, wherein the surfactant adsorbed on the first photoresist pattern;- forming a second photoresist layer on the first photoresist pattern having the adsorbed surfactant;- exposing a portion of the second photoresist layer to form a latent image in the second photoresist layer;- developing the second photoresist layer.      Since Anselm, Tian and Koh are silent about the details of the developing the second photoresist layer, one of skill in the art would be motivated to use the developing technique taught by Zandbergen and Ndoye, that comprises soft-baking the second photoresist layer in-situ after the exposure, to simplify manufacturing process and reduce cost.  This heating during the in-situ baking inevitably causes diffusion of the adsorbed surfactant from the first photoresist pattern into the second photoresist layer, including the latent image.  It is noted that the baking is performed after the exposing and prior to the developing of the second photoresist layer.      In the second ground of rejection (section 8 above), Anselm modified by Tian and Kozawa clearly teaches - forming the first photoresist pattern;- spin-coating a treatment material  on the first photoresist pattern, wherein the treatment material may comprising the first, second and third monomer according to Wikipedia, wherein the surfactant adsorbed on the first photoresist pattern;- forming a second photoresist layer on the first photoresist pattern having the adsorbed surfactant;- exposing a portion of the second photoresist layer to form a latent image in the second photoresist layer;- developing the second photoresist layer.      Since Anselm, Tian and Kozawa are silent about the details of the developing the second photoresist layer, one of skill in the art would be motivated to use the developing technique taught by Zandbergen and Ndoye, that comprises soft-baking the second photoresist layer in-situ after the exposure, to simplify manufacturing process and reduce cost.  This heating during the in-situ baking inevitably causes diffusion of the adsorbed surfactant from the first photoresist pattern into the second photoresist layer, including the latent image.  It is noted that the baking is performed after the exposing and prior to the developing of the second photoresist layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713